IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 24, 2007
                                No. 07-30166
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KENNETH GREEN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:05-CR-280-1


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Kenneth Green pleaded guilty to possession of a firearm by a felon, and
the district court varied from the Guidelines and sentenced Green to 60 months
of imprisonment. Green argues that the district court’s refusal to allow counsel
to comment on sentencing matters after the court announced its intention to
impose, sua sponte, a non-guidelines sentence violated Federal Rule of Criminal
Procedure 32(i)(1)(C) and the Due Process Clause. The Government seeks
enforcement of the sentence-appeal waiver in the plea agreement.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-30166

      Our review of the record shows that Green’s sentence-appeal waiver was
knowing and voluntary and that, under the plain language of the plea
agreement, the waiver applies to the circumstances at hand. See United States
v. Burns, 433 F.3d 442, 445-46 (5th Cir. 2005); United States v. Bond, 414 F.3d
542, 544 (5th Cir. 2005). Green’s argument that the asserted sentencing error
is not subject to waiver is not supported by relevant authority and is not
persuasive. Accordingly, Green’s appeal waiver bars review of the issues he
seeks to raise on appeal.
      AFFIRMED.




                                      2